Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on January 13, 2022.  Application No. 16/646,130, is a 371 of PCT/JP2018/033909, September 13, 2018, and claims foreign priority to Japanese Application No. JAPAN 2017-176891, filed September 14, 2017.  Claims 1-19, 21-28, 30, 31, 33, 35, 37, 39, 41, and 43 are pending.  In an amendment filed January 13, 2022, Applicant cancelled claims 4, 18, 21-28 and 30.  Claims 11-13, 15-17, 31, 33, 35, 39, 41, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elections were made without traverse in the reply filed on August 9, 2021.  Claims 1-3, 5-10, 14, 19, and 37 are examined below.
Rejections Withdrawn
The rejection of claims 1, 5, 7, 8, and 19 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wensbo et al., U.S. 2006/0122397 A1, is withdrawn in view of Applicant’s January 13, 2022, Amendment & Remarks.  
The rejection of claims 1-3, 5, 7, 8, and 19, under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gu et al., 15(23) Bioorg. & Med. Chem. Letts. 5266-5269 (2005), is withdrawn in view of Applicant’s January 13, 2022, Amendment & Remarks.  

The rejection of claims 1-3, 7, 8, and 19, under 35 U.S.C. 102(a)(1) as being clearly anticipated by Isaac et al., US2007/0259923 A1 is withdrawn in view of Applicant’s January 13, 2022, Amendment & Remarks.  
New Rejection Necessitated by Applicant’s January 13, 2022, Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hedstrom et al., US2015/0210727 A1.  Hedstrom discloses the following compound as well as pharmaceutical composition thereof: 

    PNG
    media_image1.png
    86
    287
    media_image1.png
    Greyscale

(Hedstrom et al., Fig. 26, Compound Id. No. 30.)  This compound reads on a compound of formula (1), wherein formula (1), A is benzene; G is a 5-membered aromatic heterocycle (triazole); J is condensed with X (X is benzene and J is a 5-membered heterocycle); n1 is 0; n2 is 1, n3 is 0; and  .
Conclusion
Claims 1, 6, 7, 8, and 19 are not allowed.
Claims 2, 3, 5, 9, 10, 14, and 37, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625